Opinion by
Mr. Justice Elkin,
What was said in an opinion just handed down in the case of Black v. Duquesne Borough, 239 Pa. 96, applies with equal force to the main contentions of the parties to this controversy. The only difference in the two cases is that in the case at bar the tax collector of a city of the third class has raised the question, while in the former case the tax collector elected by the people of the borough asserted his authority to collect school taxes. In cities of the third class school taxes are collected under the Act of June 20, 1901, P. L. 578, and this point of difference is strongly urged upon us by learned counsel for appellant. Section 1 of this act provides that city treasurers elected in cities of the third class shall by virtue of their office be collectors of all city, school and poor taxes assessed and levied in the respective cities. It is provided in section eight of the same act that the school taxes which shall be collected under the provisions of the Act of 1901 are those levied by boards of school controllers under the authority of the Act of May 23, 1874, P. L. 230, and its supplement of June 16, 1891, P. L. 306. It is, therefore, argued with great force that the relator in the present case is not a collector of all school taxes, but only such as are levied under the two statutes mentioned in section eight, and that these statutes are repealed by the School Code; therefore, he is no longer collector of any school taxes. It must be conceded that the acts in question are sus*109ceptible of such, an interpretation, but it. does not follow that this interpretation must or should be adopted.
Prior to the Act of May 18, 1911, P. L. 309, school taxes were collected in cities of the third class by city treasurers and unless the School Code has substituted a different system, the old method is still in force. If the School Code had not been passed no one would have questioned the right of the relator to collect all school taxes in the City of McKeesport, and unless deprived of his authority by the Act of 1911, he is still collector of school taxes in that city. Upon this question we quote with approval what was said by the learned court below, as follows: “The answer to this suggestion seems to us to be that it is not a question by what act the particular taxes the collector was empowered to collect were assessed, but whether the relator is a person elected to collect school taxes. As the act provides for an appointment where a tax collector was not elected to collect school taxes, and in other sections provides for the giving of a duplicate to the tax collector, it is to be assumed that the intention of the act was to preserve in office all tax collectors who were elected to collect school taxes, and it can make no difference under what act the taxes to be collected by him were assessed. He is still fairly described by the designation of tax collector elected to collect school taxes.” We cannot believe it was the intention of the legislature to leave undisturbed tax collectors elected by the people in boroughs and townships, and to adopt a different policy as to the collector of taxes in cities of the third class. There does not appear to be any reason for requiring tax collectors to be elected by the people in boroughs and townships, and to be appointed by school boards in cities of the third class, and there is nothing in the plain language of the Act of 1911 to indicate that it was the intention of the legislature to make any such distinction. When all of the acts relating to this subject, including the provisions of the School Code, are *110considered together, it seems perfectly clear that the legislature in 1911 intended to preserve in office tax collectors elected by the people in school districts of the second, third and fourth class, and when so viewed, the authority of the relator to collect school taxes during the balance of his unexpired term remains undisturbed. The whole question has been so fully considered by the learned court below that we deem it unnecessary to elaborate the discussion here.
Judgment affirmed.